                                            Case 4:20-cv-04727-JST Document 8 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABRIEL ANTONIO CARCAMO,                            Case No. 20-cv-04727-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                   v.
                                   9

                                  10     SF COUNTY JAIL MEDICAL SERVICES,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On July 16, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983.

                                  14   ECF No. 1. That same day, the Court informed plaintiff that this action was deficient because he

                                  15   had not signed the complaint as required by Rule 11 of the Federal Rules of Civil Procedure. ECF

                                  16   No. 3. Plaintiff was instructed to submit a signed complaint on the proper form within twenty-

                                  17   eight days of the date of the order, or this action would be dismissed. ECF No. 3. The Court

                                  18   provided plaintiff with a copy of the unsigned complaint and a post-paid return envelope. ECF

                                  19   No. 3. The deadline has passed, and plaintiff has not submitted a signed complaint on the proper

                                  20   form. The Court therefore DISMISSES this action without prejudice. Because this dismissal is

                                  21   without prejudice, plaintiff may move to reopen the action. Any such motion must be

                                  22   accompanied by a signed complaint on the proper form. The Clerk shall enter judgment and close

                                  23   the file.

                                  24           IT IS SO ORDERED.

                                  25   Dated: September 3, 2020
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
